Citation Nr: 1034717	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-37 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service from 
September 1950 to April 1952.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2008 by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by mild to 
moderate symptoms, including depressed mood, arousal, avoidance, 
reexperiencing, nightmares, irritability, impaired sleep, easy 
distraction, distressing recollections, and mildly impaired 
recent memory.  His Global Assessment of Functioning (GAF) score 
is 58-61.

2.  The Veteran's service-connected PTSD is not manifested by 
occupational and social impairment with reduced reliability and 
productivity; deficiencies in most areas such as work, school, 
family relations, judgment, thinking or mood; or total 
occupational and social impairment due to his PTSD signs and 
symptoms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for PTSD 
are not met for any period of time covered by this appeal.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.130, 
Diagnostic Code 9411 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the condition of his service-connected 
PTSD has worsened and that this decline warrants a higher 
evaluation.  By way of history, the RO initially awarded service 
connection for PTSD in a rating decision dated June 1998.  The RO 
evaluated the Veteran's PTSD as 30 percent disabling under 38 
C.F.R. § 4.130, Diagnostic Code 9411, effective April 24, 1997.  
The Veteran was notified of this decision and filed a timely 
notice of disagreement.  The RO subsequently issued a statement 
of the case, but the Veteran withdrew his appeal for a higher 
initial disability evaluation in a written statement dated July 
1998.  The Veteran's 30 percent evaluation for PTSD was continued 
by way of an unappealed rating decision dated February 2004.

The Veteran filed the current claim for an increased rating in 
March 2008.  The RO continued the Veteran's 30 percent evaluation 
for PTSD in the June 2008 rating decision currently on appeal.  
The Veteran was notified of this decision that same month and 
timely perfected this appeal.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred in or aggravated by military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  
It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability and coordination of 
rating with impairment of function will be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

The present level of disability is of primary concern where, as 
here, an increase in an existing disability rating based on 
established entitlement to compensation is at issue.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  Generally, 
"pyramiding," the evaluation of the same disability, or the 
same manifestation of a disability, under different diagnostic 
codes, is to be avoided.  38 C.F.R. § 4.14 (2009).  A single 
evaluation will be assigned under the diagnostic code, which 
reflects the predominant disability picture, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.

When evaluating a mental disorder, consideration shall be given 
to the frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation will be 
based on all the evidence of record that bears on occupational 
and social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  It is the responsibility of the rating specialist 
to interpret examination reports in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.2, 
4.126.

GAF scores, which reflect the psychological, social, and 
occupational functioning of an individual on a hypothetical 
continuum of mental health, are also useful indicators of the 
severity of a mental disorder.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores 
ranging between 61 to 70 reflect mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally indicate that the 
individual is functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  GAF scores 
between 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
between 31 to 40 indicate impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work).  

Under the provisions of 38 C.F.R. § 4.130, a 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty 
understanding complex commands; impairment of short-term and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).

A 70 percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, including work, 
school, family relationships, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.  
  
A 100 percent rating is not warranted unless there is total 
occupational and social impairment due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent ability 
to perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or own 
name.  Id. 

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran and 
disorder, and the effect of those symptoms on a veteran's social 
and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).

The Board must consider the application of staged ratings in 
determining the present level of a disability for any increased 
evaluation claim.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, the assignment of staged ratings would 
be necessary where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  Based upon 
the guidance of the United States Court of Appeals for Veterans 
Claims (Court) in Hart, the evidence does not show a variance in 
the signs and symptoms of the Veteran's service-connected PTSD 
during the claim period such that staged ratings are applicable 
in this case.  

In his claim, the Veteran asserted that he had flashbacks at 
least once or twice a week.  At times, he became violent and 
would kick, throw things and scream.  His wife moved into the 
guest room for about six months because of his actions.  His 
physician suggested that he attend an anger management therapy 
group because of his quick temper, but the Veteran wanted to try 
to do a better job on his own before he sought group therapy.
  
In November 2007, the Veteran presented to a VA medical facility 
with subjective complaints of periodic problems sleeping and 
increased PTSD symptoms over the previous two years.  

According to the Veteran, his wife stopped sharing a bed with him 
as a result of the Veteran's night sweats and nightmares, to 
include "fighting in his sleep and whimpering."  The Veteran 
also reported subjective complaints of social 
withdrawal/isolation, anhedonia, anorexia, fatigue, self-
deprecation, and memory problems.  However, the Veteran noted 
that he was a member of the Honor Guard and that he attended over 
175 funerals in the past two years.  The Veteran expressed his 
opinion that these activities perhaps contributed to his 
increased distress, intrusive memories, and anger.  But, the 
Veteran stated that he nevertheless had a "good" relationship 
with his family.  The Veteran enjoyed watching television and 
meeting his friends for coffee.  

A mental status examination revealed the Veteran to be 
experiencing psychological distress.  His mood was euthymic and 
his affect was appropriate.  Thought processes and speech were 
within normal limits.  No evidence of mental content 
symptomatology, perceptual disturbance, or gross cognitive 
confusion was found.  The Veteran also denied a history of 
violent behavior and denied any suicidal or homicidal ideation, 
plan, or behavior.  The Veteran denied access to firearms and 
stockpiled medication.  The Veteran's GAF score was 61.  The 
impression was PTSD.  

The Veteran sought additional VA care in December 2007 after 
reporting worsening PTSD symptoms.  The Veteran reported 
subjective symptoms of recurrent nightmares; intrusive thoughts; 
psychological distress; avoided thoughts, feelings and 
conversations of trauma; diminished interest in activities; 
feelings of detachment and estrangement from others; exaggerated 
startle response; irritability; difficulty concentrating; and 
difficulty falling and staying asleep.  He denied any suicidal 
ideation.  A mental status examination revealed the Veteran to be 
well-groomed with good eye contact.  He was noted to be alert and 
cooperative.  The Veteran's mood was described as depressed and 
his affect was congruent.  His speech was normal and his insight 
and judgment were good.  He denied having audiovisual 
hallucinations, delusions, or homicidal or suicidal ideation.  
The impression was PTSD.  

In January 2008, the Veteran began attending mental health group 
therapy sessions at a VA medical facility.  The Veteran reported 
having nightmares and tearfully explained that his wife "moved 
out of their bedroom for awhile" because he disturbed her 
sleeping.  The Veteran's GAF score was 58.  The impression was 
chronic PTSD.

The Veteran returned to VA later that same month for another 
mental health group therapy session.  He reported having a "good 
week" and stated that he had three to four flashbacks, but that 
this was less than usual.  The Veteran's mood was noted to be 
euthymic and his affect was appropriate.  His speech and thought 
processes were normal.  No evidence of suicidal or homicidal 
ideation or psychosis was found.  The Veteran's GAF score was 60.  
The impression was chronic PTSD.

In a February 2008 mental health group therapy session, the 
Veteran reported having three to four flashbacks over the past 
two weeks.  He remained active in the Veterans of Foreign Wars 
(VFW) and stated that he attended four funerals of fellow 
veterans this past week as a member of the Honor Guard.  The 
Veteran's mood was noted to be euthymic and his affect was 
appropriate.  His speech and thought processes were normal.  No 
evidence of suicidal or homicidal ideation or psychosis was 
found.  The Veteran's GAF score was 60.  The impression was 
chronic PTSD.

The Veteran returned to VA later that same month for another 
mental health group therapy session.  He indicated that he was 
doing "decently well" and attended several funerals over the 
past weeks as a member of the Honor Guard.  He also reported 
having occasional "rough nights" which included vivid dreams of 
war.   The Veteran's mood was noted to be euthymic and his affect 
was appropriate.  His speech and thought processes were normal.  
No evidence of suicidal or homicidal ideation or psychosis was 
found.  The Veteran's GAF score was 60.  The impression was 
chronic PTSD.

The Veteran returned to VA in March 2008 for additional mental 
health group therapy sessions.  Over the past week, the Veteran 
described his mood as "alright" or "fair."  The Veteran's mood 
was noted to be euthymic and his affect was appropriate.  His 
speech and thought processes were normal.  No evidence of 
suicidal or homicidal ideation or psychosis was found.  The 
Veteran's GAF score was 60.  The impression was chronic PTSD.

In another mental health group therapy session dated that same 
month, the Veteran reported having a "temper tantrum" the 
previous night upon learning that a toy he purchased for his 
grandson had been recalled.  Otherwise, the Veteran stated that 
he kept busy doing yardwork at his daughter's house.  The 
Veteran's mood was noted to be euthymic and his affect was 
appropriate.  His speech and thought processes were normal.  No 
evidence of suicidal or homicidal ideation or psychosis was 
found.  The Veteran's GAF score was 60.  The impression was 
chronic PTSD.

The Veteran was afforded a VA Compensation and Pension (C&P) PTSD 
examination in May 2008.  The examiner reviewed the Veteran's 
claims file and medical records.  The examiner noted that the 
Veteran received group therapy since 2007, but took no medication 
for his PTSD.  According to the Veteran, the group therapy 
sessions were going "pretty good," but he cautioned that it was 
"too early to tell" if he received benefits from it.  He denied 
any hospitalizations related to his PTSD.  He also denied a 
history of violence or suicide attempts as well as any suicidal 
ideation, plan, or intent.

He did, however, report occasional mild depression, mild sleep 
disruption, nightmares (one to two times per week), distressing 
recollections, "fight[ing] in his sleep," a "quick temper," 
and loud talk.  The Veteran described his relationship with his 
wife and grown children as "pretty good."  In particular, the 
Veteran stated that he saw his daughter daily and his son every 
week or two.  The Veteran also reported being the VFW post 
commander and stated that he had "about 150 friends."  The 
Veteran further indicated that he was able to perform lawn care 
maintenance for himself and his daughter, participate in 100 
funerals per year as a member of the Honor Guard, and put out 
flags in the cemetery on Veteran's Day.  It was noted that the 
Veteran retired in 1993 as a result of age or duration of work.  

A mental status examination found the Veteran to be clean, neatly 
groomed, and appropriately dressed.  His speech and thought 
process/content was unremarkable and he was friendly and 
cooperative towards the examiner.  The Veteran's mood was 
described as good and his affect was appropriate.  Although he 
was noted to be easily distracted and have mildly impaired recent 
memory, the Veteran was oriented to person, time, and place.  The 
Veteran also understood that he had a problem and understood the 
outcome of his behavior.  No evidence of delusions, 
hallucinations, inappropriate behavior, panic attacks, obsessive 
or ritualistic behavior, episodes of violence, homicidal 
thoughts, or reduced reliability or productivity was found.  The 
examiner found no evidence of total occupational or social 
impairment as a result of PTSD, nor did the examiner find 
evidence of deficiencies in judgment, thinking, family relations, 
work, mood, or school as a result of PTSD.  The Veteran had no 
problems performing activities of daily living and was capable of 
maintaining minimum personal hygiene.  Overall, the examiner 
noted an occasional decrease in efficiency or intermittent 
inability to perform occupational tasks due to the Veteran's 
arousal, avoidance, reexperiencing, nightmares, irritability, and 
impaired sleep.  The Veteran's GAF score was 60.  The impression 
was mild/moderate PTSD.     

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an evaluation in excess 
of 30 percent for any period of time covered by the appeal.  The 
Veteran's GAF scores during this period were consistently found 
to be 58-61.  Such scores reflect a variation in psychosocial 
functioning which includes mild or moderate impairments in social 
or occupational functioning (e.g., GAF scores of 51 to 70).  The 
totality of the other evidence also shows that the Veteran's 
overall disability picture does not more nearly approximate the 
criteria for an evaluation in excess of 30 percent in this case.  
 
The Veteran has produced evidence in support of his claim for a 
higher evaluation to show that he has multiple symptoms of PTSD, 
including mild depression, night sweats, recurrent nightmares, 
fighting in his sleep, "quick temper," loud talk, impaired 
sleep, social withdrawal/isolation, flashbacks, poor 
concentration, anhedonia, avoidant behavior, fatigue, self-
deprecation, memory problems, intrusive memories or 
recollections, anger, exaggerated startle response, irritability, 
and feelings of detachment and estrangement from others. 

Objective medical evidence of record revealed that the Veteran's 
PTSD symptoms were mild or moderate and included depressed mood, 
arousal, avoidance, reexperiencing, nightmares, irritability, 
impaired sleep, easy distraction, distressing recollections, and 
mildly impaired recent memory.  See VA records dated November and 
December 2007; January to May 2008.  

Most recently, the May 2008 VA C&P examiner described the 
Veteran's PTSD as mild to moderate.  In this regard, the examiner 
noted that the Veteran frequently spent time with his wife, 
children, and grandchildren.  The Veteran described his family 
relationships as "good."  See November 2007 VA treatment note.  
Moreover, the May 2008 VA examiner noted that the Veteran was 
very active in his local VFW chapter, serving as post commander.  
According to the Veteran, he had "about 150" friends as a 
result of this position and spent significant portions of his 
time serving veterans, attending funerals regularly as a member 
of the Honor Guard, and putting flags in the cemetery on 
Veteran's Day.  The Veteran also enjoyed meeting friends for 
coffee.  See November 2007 VA treatment note.

Although the Veteran's social and industrial functioning is 
affected, the record does not demonstrate that the Veteran's 
symptomatology more nearly approximates the criteria required for 
a 50 percent evaluation.  Specifically, there is no evidence of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding complex 
commands; impairment of long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

The Board is aware that the Veteran reported having a "quick 
temper." These statements are supported by the Veteran's self-
reported "temper tantrum" in March 2008.  However, the Board 
observes that this was an isolated incident in response to the 
Veteran purchasing a recalled toy for his grandson.  Otherwise, 
objective VA medical evidence of record routinely found the 
Veteran to be friendly and cooperative with examiners.  It was 
also noted that the Veteran had no history of inappropriate or 
violent behavior.  See November 2007 and May 2008 VA records. 

The Board also acknowledges that the Veteran's wife chose to 
sleep in a separate bedroom for a period of time due to the 
Veteran's fighting in his sleep.  However, this arrangement 
proved temporary and at the time of the most recent VA C&P 
examination in May 2008, it was noted that the Veteran and his 
wife were once again sleeping in the same bed.

The Veteran was also found to have mildly impaired recent memory, 
depression, and he self-reported occasional problems with 
motivation.  See November 2007 and May 2008 VA examination 
reports.  These symptoms, however, are insufficient to warrant an 
evaluation of 50 percent for any period of time covered by the 
appeal, particularly where, as here, the totality of the evidence 
shows that the Veteran's PTSD symptoms are mild or moderate.  
Furthermore, as discussed above, the May 2008 VA examiner 
specifically found no evidence of  occupational and social 
impairment with reduced reliability and productivity as a result 
of any of the PTSD symptoms described immediately above.  
Although the Veteran did have mild short-term memory loss and 
depression, the examiner opined that the totality of the signs 
and symptoms resulted in an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to his PTSD signs and symptoms.  
Accordingly, those symptoms alone do not show that the condition 
more nearly approximates the criteria for a 50 percent rating, 
instead, the disability picture presented fits within the 
criteria for the currently assigned 30 percent rating.   
Accordingly, the Board finds that the Veteran is not entitled to 
a 50 percent evaluation for any period of time covered by the 
appeal.

The Veteran is not entitled to an evaluation of 70 percent for 
any period of time covered by the appeal.  Specifically, there is 
no evidence of deficiencies in his family relations, judgment, 
thinking or mood due to such symptoms as suicidal ideation, 
obsessional rituals, intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic, impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance and hygiene.  In fact, the Veteran routinely denied 
having suicidal ideation or an inability to perform activities of 
daily living.  See VA records dated November and December 2007; 
January to May 2008.  Thus, the Veteran is not entitled to a 70 
percent evaluation.  
     
The Board also finds that the Veteran is not entitled to a 100 
percent evaluation based on the evidence of record for any period 
of time covered by the appeal.  Namely, there is no evidence of 
record demonstrating total occupational and social impairment due 
to gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
closes relatives, own occupation, or own name were noted.  
Moreover, the May 2008 VA examiner found no evidence of total 
occupational or social impairment as a result of PTSD.  Thus, the 
Veteran is not entitled to a 100 percent evaluation.  

The Board further finds that there is also no evidence that the 
manifestations of the Veteran's service-connected PTSD are 
unusual or exceptional to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability.  
Furthermore, as there is no indication in the record as to why 
the Veteran's case is not appropriately rated under the schedular 
criteria, extraschedular consideration is not warranted in this 
case, particularly where, as here, the signs and symptoms of the 
Veteran's service-connected PTSD are addressed by the relevant 
criteria discussed above. 

It is also pointed out that the assignment of 30 percent 
schedular disability rating contemplates that there is 
commensurate industrial impairment as a result of the Veteran's 
service-connected PTSD.  See also, 38 C.F.R. § 4.1 (2009) (noting 
that the percentage ratings represent as far as can be 
practically determined the average impairment in earning capacity 
resulting from service-related diseases and injuries and their 
residual conditions in civilian occupations).  Additionally it 
was noted in the May 2008 VA examination report that the Veteran 
retired in 1993 due to age or duration of work, not PTSD.  
Moreover, there is no evidence of frequent periods of 
hospitalization related to the Veteran's service-connected PTSD.  
In fact, the Veteran specifically denied ever being hospitalized 
for PTSD.  See May 2008 VA examination report.  Therefore, the 
Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

The Board has applied the benefit-of-the-doubt doctrine in 
reaching this conclusion.  38 U.S.C.A. 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  



Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

On March 3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

In April 2008, the Veteran was advised to submit evidence that 
his service-connected PTSD increased in severity.  For example, 
the Veteran was encouraged to submit a statement from a doctor 
that contained clinical findings, statements from other 
individuals who were able to describe from personal knowledge and 
observations the way in which the Veteran's disability became 
worse, and VA or private treatment records which documented 
ongoing treatment for his disability.  

The RO provided additional notice at that time of the information 
and evidence needed to establish a disability rating and 
effective date for the disability on appeal pursuant to the 
Court's decision in Dingess.  For instance, the Veteran was 
informed to submit evidence showing the nature and severity of 
his condition, the severity and duration of the symptoms, and the 
impact of the condition and/or symptoms of the Veteran's 
employment.  Specifically, the Veteran was encouraged to submit 
information showing ongoing VA treatment, recent Social Security 
Administration decisions, statements from employers about job 
performance, lost time, or other evidence showing how the 
disability affected his ability to work.  The Veteran was also 
notified that he could submit lay statements from individuals who 
witnessed how the disability affected him.  The Veteran was 
further notified to provide any information or evidence not 
previously of record that pertained to the Veteran's level of 
disability or when it began.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issue has been obtained.  The 
Veteran's service treatment and post-service treatment records 
have been obtained.  The Veteran was also afforded a VA PTSD 
examination in connection with the current claim.  Accordingly, 
the Board finds that VA has complied, to the extent required, 
with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c)-(e).


ORDER

An evaluation in excess of 30 percent for PTSD is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


